DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Preliminary Amendment filed on 1/10/2022 has been entered. Claims 21-38 are still pending in this Office action.

Double Patenting

           The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,223,404 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the Application claim defines an invention that is merely an obvious variation of the invention of the Patent claim.


Application claim omits the claimed elements “…first …; a second antenna array … of the second antenna array … , a third subset … wherein the third subset has one or more additional second antenna elements relative to the second subset”, as recited in the Patent claim. It is clear that all the elements of the Application claim are to be found in Patent claim (as the Application claim fully encompasses Patent claim). The difference between the Application claim and the Patent claim lies in the fact that the Patent claim includes many more elements and is thus more specific. Thus the invention of the Patent claim is in effect a “species” of the “generic” invention of the Application claim. It has been held that the generic invention is “anticipated” by the “species”. Since Application claim is anticipated by the Patent claim, it is not patently distinct from the Patent claim.

Claim 22 is rejected on the same ground, as discussed in claim 21 rejection, of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,223,404 B2 because of similar scope. Although the claims at issue are not identical, they are not patentably distinct from each other because the Application claim defines an invention that is merely an obvious variation of the invention of the Patent claim.
Application claim discloses the communication protocol comprises a cellular communication protocol, corresponding to the claimed elements “5G communication protocol” as recited in the Patent claim.

Claim 23 is rejected on the same ground, as discussed in claim 21 rejection, of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 11,223,404 B2 because of similar scope. Although the claims at issue are not identical, they are not patentably distinct from each other because the Application claim defines an invention that is merely an obvious variation of the invention of the Patent claim.

Claim 24 is rejected on the same ground, as discussed in claim 21 rejection, of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 11,223,404 B2 because of similar scope. Although the claims at issue are not identical, they are not patentably distinct from each other because the Application claim defines an invention that is merely an obvious variation of the invention of the Patent claim.

Claim 29 is rejected on the same ground, as discussed in claim 21 rejection, of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,223,404 B2 because of similar scope. Although the claims at issue are not identical, they are not patentably distinct from each other because the Application claim defines an invention that is merely an obvious variation of the invention of the Patent claim.

Allowable Subject Matter
Claims 25-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 30-35 are allowed.
           The following is a statement of reasons for the indication of allowable subject matter:  
            Regarding claim 30, claim is allowed over prior art of record because the cited references either singularly or in combination cannot teach or suggest uniquely distinct features used in combination with other claimed element “wherein in the first mode, a first subset of the second antenna elements is configured to provide a secondary function to support communication of the first antenna elements via the communication protocol and a second subset of the second antenna elements is configured to support beam forming of the first antenna elements or beam steering of the first antenna elements; and wherein in the second mode, one or more of the second antenna elements are configured to support beam forming of the first antenna elements or beam steering of the first antenna elements”. The closest prior art of record, Gross et al. U.S. Patent 6,307,507 B1, either singularly or in combination, cannot teach or suggest the above underlined uniquely distinct features. 

Claims 36-38 are allowed.
           The following is a statement of reasons for the indication of allowable subject matter:  
            Regarding claim 36, claim is allowed over prior art of record because the cited references either singularly or in combination cannot teach or suggest uniquely distinct features used in combination with other claimed element “operating, via the control circuit, the plurality of second antenna elements of the antenna array in a first mode in which a first subset of the second antenna elements are configured to provide a secondary function to support communication of the first antenna elements via the communication protocol and a second subset of the second antenna elements are configured to support beam forming or beam steering of the first antenna elements; and
adjusting, via the control circuit, operation of the plurality of second antenna elements of the antenna array from the first mode to a second mode in which one or more of the second antenna elements are configured to provide beam forming or beam steering of the first antenna elements”. The closest prior art of record, Gross et al. U.S. Patent 6,307,507 B1, either singularly or in combination, cannot teach or suggest the above underlined uniquely distinct features. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

           See the List of References cited in the US PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH C TRAN whose telephone number is (571)272-3007. The examiner can normally be reached Full Time Increase Flex Program.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R Neff can be reached on 571-270-1848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KHANH C. TRAN
Examiner
Art Unit 2631



KCT
/KHANH C TRAN/Primary Examiner, Art Unit 2631